DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 08, 2021 has been entered.
The following is a non-final office action in response to the request for continued examination of January 08, 2021.
Status of Claims
Claims 1-21, as originally filed December 22, 2020, are pending and have been examined on the merits (claims 1, 12, and 21 being independent). Claims 1, 12 and 21 have been amended.
Response to Arguments
Applicant’s arguments and amendments filed December 22, 2020 have been fully considered.
Applicant’s arguments and amendments, see pages 9-14, filed December 22, 2020, with respect to claims 1-21 have been fully considered and are persuasive. The rejection under U.S.C. 103 of claims 1-21 has been withdrawn. 
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered 
Applicant argues:
(1) “Step 2A, Prong 1….. As an initial point, claim 1 does not recite, on its own or per se, any certain methods of organizing human activity including any routine financial transactions and analysis or mitigating risk. Indeed, at least the above quoted elements recited by independent claim 1 confine the claimed invention to a practical application that, among other things, provides for the processing of an electronic payment based on an instance of a typed payment graph, and clearly represents a specific technological improvement that extends beyond any well-understood, routine, conventional, or human-performable activities. (See, e.g., Specification, paras. [0002]-[0004], [0013]-[0014], [0032]).” (Applicant’s response, page 16)
(2) “Step 2A, Prong 2….. As an initial point, Applicant disagrees with this characterization of the claims. Instead, and when properly examined under the 2019 Guidance, the quoted elements recited by Applicant's independent claim 1 clearly extend beyond mere "fundamental economic principles or practices" including "routine financial transaction and analysis," "mitigating risk," or any other "certain methods of organizing human activity," and instead integrate any allegedly abstract idea into a practical application.” (Applicant’s response, page 19)
(3) “Step 2B….. The Final Office Action fails to properly consider, under Step 2B, whether the claim provides an inventive concept. As stated in the 2019 Guidance, "a claim that does not "integrate" a recited judicial exception [may] nonetheless [be] patent eligible" when "the additional elements recited in the claims provid[e] 'significantly more' than the [alleged] recited judicial exception." (See 2019 Guidance, p. 56). Moreover, "examiners should then evaluate the additional and in combination under Step 2B to determine whether they provide an inventive concept." (Id.). (Emphasis added).” (Applicant’s response, page 22)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps for providing typed payment graph-based for an electronic payment processing for an individual which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’ such as financial transaction and analysis).  For instance, in the process of claims , the limitations of defining… schemas for one or more typed payment graph, determining… the electronic payment based on the request, determining… current state of the electronic payment, executing… the associated type of payment processing, determining… whether an edge to the second state is valid, determining… the second state to be the current state, determining… the first state to be the current state, checking… the types of the states, edges, and attributes of the edges, processing… DDL code, performing… static type checking of the electronic payment graph, supporting… graph-based queries to the typed payment graph, supporting… query operations, and restarting… processing of the electronic payment recite this judicial exception.  Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by claims are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. 
(3) Step 2B Consideration: The limitations recited by claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… a request for an electronic payment, retrieving… a schema of a typed payment graph, storing… the instance of the type payment graph, updating… the payment graph datastore, storing… the audit trail, generating… an instant of the typed payment graph, and generating… an audit trail for the electronic payment are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing typed payment graph-based for an electronic payment processing receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least paragraphs [0016-0017]: electronic payment processing engine, payment graph database, a computing unit/appliance/host, software instructions, storage unit, a general-purpose computing unit, computing device, a communication device, a storage device, ARM-based a server, the client devices, and communication networks such as internet.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “an electronic payment processing engine” and “a client device”, all of which are suitably programmed, 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
(4) In conclusion, Prong One Consideration: the claimed process are directed to and recite steps for providing typed payment graph-based for an electronic payment processing for an individual which falls under the sub-grouping of fundamental economic practices and principles. Prong Two Consideration: Limitations that are not indicative of integration into a practical application because adding insignificant Extra-solution activity to the judicial exception –see MPEP 2106.05 (g).  Furthermore, Step 2B Consideration: Limitations that are not indicative of an inventive concept (aka “significantly more”) because simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception – see MPEP 2106.05(d) and Berkheimer Memo.
For these reasons and those stated in the rejections above, rejection of claims 1-21 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing typed payment graph-based for an electronic payment processing which contains the steps of defining, receiving, retrieving, processing, updating, generating, and maintaining.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, claim 12 is direct to a computer implemented method, and claim 21 is direct to a non-transitory computer readable storage medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing typed payment graph-based for an electronic payment processing is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices such as routine financial transaction and analysis including mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: defining… schemas for one or more typed payment graph, determining… the electronic payment based on the request, determining… current state of the electronic payment, executing… the associated type of payment processing, determining… whether an edge to the second state is valid, determining… the second state to be the current state, determining… the first state to be the current state, checking… the types of the states, edges, and attributes of the edges, processing… 
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices such as routine financial transaction and analysis including mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a request for an electronic payment, retrieving… a schema of a typed payment graph, storing… the instance of the type payment graph, updating… the payment graph datastore, storing… the audit trail, generating… an instant of the typed payment graph, and generating… an audit trail for the electronic payment do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. adding insignificant extra-solution activity to the judicial exception. – see MPEP 2106.05 (g)). 
The instant recited claims including additional elements (i.e. “an electronic payment processing engine, a host, Data Definition Language (DDL) code, storage medium, software instructions, a payment graph datastore, software program code, and Application Programming Interface (API)”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0016-0017]: electronic payment processing engine, payment graph database, a computing unit/appliance/host, software instructions, storage unit, a general-purpose computing unit, computing device, a communication device, a storage 
Step (2B): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., electronic payment processing engine, a host, Data Definition Language (DDL), storage medium, software instructions, the payment graph datastore, software program code, and Application Programming Interface (API) ) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. Additionally, the limitations recited by claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… a request for an electronic payment, retrieving… a schema of a typed payment graph, storing… the instance of the type payment graph, updating… the payment graph datastore, storing… the audit trail, generating… an instant of the typed payment graph, and generating… an audit trail for the electronic payment are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing typed payment graph-based for an electronic payment processing receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least paragraphs [0016-0017]: electronic payment processing engine, payment graph database, a computing unit/appliance/host, software instructions, storage unit, a general-purpose computing unit, computing device, a communication device, a storage device, ARM-based a server, the client devices, and communication networks such as internet.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “an electronic payment processing engine” and “a client device”, all of which are suitably programmed, 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  
In conclusion, merely “linking/applying” the exception using generic computer components 
Dependent claims 2-11 and 13-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “wherein: the typed payment graph is a directed multigraph having multiple edges between at least one pairs of vertices in the typed payment graph.”, in claim 3, the step of “wherein: the audit trail is a path that includes a plurality of states connected by directed edges from one payment state to another in the typed payment graph”, in claim 4, the step of “configured to check the types of the states, edges, and attributes of the edges in the typed payment graph for type safety before runtime to prevent errors during processing of the electronic payment.”, in claim 8, the step of “wherein: the payment graph datastore is configured to support graph-based queries to the typed payment graphs stored in it to support the typed payment graph-based electronic payment processing.”, in claim 9, the step of “wherein: the payment graph datastore is configured to support create, read, update and delete (CRUD) operations on the payment graph and its states, edges, attributes, and paths.”, in claim 10, the step of “wherein: the payment graph datastore is configured to support query operations based on the types of the states, edges, attributes, and paths of the payment graph.”, and in claim 11, the step of “configured to restart processing of the electronic payment by picking up a last valid state of the electronic payment based on the audit trail” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Including the states connected by directed edges from one payment state to another in the typed payment graph and checking the types of the states, edges, and attributes of the edges in the typed payment graph are most fundamental commercial processes. 
Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-11 and 13-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 12, and 21 above.  Merely claiming the same process using the typed payment graph-based for an electronic payment process does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGSIK PARK/Examiner, Art Unit 3695
March 6, 2021